Title: From Benjamin Franklin to Thomas Digges, 15 February 1780
From: Franklin, Benjamin
To: Digges, Thomas


Dear sir
Passy, feb. 15. 1780
In Answer to yours relating to Capt. Cook, this may inform you that I sent Copies of the Enclos’d to all the American Cruizers then in the Ports of france and spain with orders to our Agents to communicate them to others that might touch there. I also sent it to holland to be printed in the Dutch Papers, as a means of making it more generally known to our Cruizers at sea, who might find it in those Papers in their Examination of neutral Vessels. It was accordingly printed there. I cannot now readily find one of Those Papers.
I think I Saw it also in some of the English Papers. With great Esteem, I am, sir, Your most obedient and most humble servant
BF.
Mr. Digges.
